File No. 812-13871 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 In the Matter of the Application of WILLIAM BLAIR & COMPANY, L.L.C. WILLIAM BLAIR FUNDS 222 West Adams Street Chicago, IL 60606 AMENDMENT NO. 1 TO THE APPLICATION FOR AN ORDER PURSUANT TO SECTIONS 6(c) AND 17(b) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, THAT WOULD GRANT AN EXEMPTION FROM SECTION 17(a)(1) and (2) OF THAT ACT, AND PURSUANT TO SECTION 17(d) OF THAT ACT AND RULE 17d-1 UNDER THAT ACT, SOLELY TO THE EXTENT NECESSARY TO PERMIT CERTAIN JOINT TRANSACTIONS August 26, 2011 This document contains 64 pages, including exhibits Please direct all communications regarding this Application to: Copy to: Mark D. Perlow Kurt J. Decko K&L Gates LLP Four Embarcadero Center
